AGREEMENT FOR PURCHASE AND SALE

OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(this “Agreement”) is made and entered into as of this      day of      , 2007,
among COMMONS V INVESTMENT PARTNERSHIP, a Florida general partnership
(“Seller”), TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company
(“Buyer”) and LANDAMERICA TITLE COMPANY, with the office located at 1920 Main
Street, 12th Floor, Irvine, California 92614, Attn: Gale Hunt, Telephone:
(949) 930-9307 (“Escrow Holder”).

RECITALS

A. Seller owns certain real property located in Naples, Florida and more
specifically described in Exhibit A attached hereto and incorporated herein (the
“Land”), commonly known as Commons V Medical Office Building and such other
assets, as the same are herein described.

B. Seller desires to sell to Buyer and Buyer desires to purchase from Seller the
Land and the associated assets.

C. The “Effective Date” of this Agreement shall be the date on which this
Agreement is fully executed by all parties, as evidenced by the latest date
inserted next to the signature block of each party.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows:



1.   Purchase and Sale.

1.1. The purchase and sale includes, and at the Close of Escrow (hereinafter
defined) Seller shall sell, transfer, grant and assign to Buyer, Seller’s entire
right and interest in and to all of the following (hereinafter sometimes
collectively, the “Property”):

1.1.1. The Land, together with all structures, buildings, improvements,
machinery, fixtures, and equipment affixed or attached to the Land and all
easements, development rights, rights of way, and other rights appurtenant to
the Land (all of the foregoing being collectively referred to herein as the
“Real Property”);

1.1.2. All leases (the “Leases”), including associated amendments, with all
persons (“Tenants”) leasing the Real Property or any part thereof or hereafter
entered into in accordance with the terms hereof prior to the Close of Escrow,
together with all security deposits, other deposits held in connection with the
Leases, Lease guarantees and other similar credit enhancements providing
additional security for such Leases;

1.1.3. To the extent owned by Seller, all tangible and intangible personal
property located on or used in connection with the Real Property, including,
specifically, without limitation, equipment, furniture, tools and supplies, any
website maintained by Seller and all related intangibles including Seller’s
interest in the common name of the Real Property (the “Personal Property”);

1.1.4. All service contracts, agreements, warranties and guaranties relating to
the operation, use or maintenance of the Property (the “Contracts”), to the
extent not otherwise required to be terminated hereunder; and

1.1.5. To the extent transferable, all building permits, certificates of
occupancy and other certificates, permits, licenses and approvals relating to
the Property (the “Permits”).

2. Purchase Price. The total Purchase Price of the Property shall be FOURTEEN
MILLION ONE HUNDRED THOUSAND AND NO/100 DOLLARS ($14,100,000.00) (the “Purchase
Price”), and payable as follows:



  2.1.   Deposit/Further Payments.

2.1.1. Within three (3) business days following the Effective Date, Buyer shall
deposit into Escrow (hereinafter defined) the amount of FIVE HUNDRED THOUSAND
AND NO/100 DOLLARS ($500,000.00) (the “Initial Deposit”), in the form of a wire
transfer payable to Escrow Holder. Escrow Holder shall place the Deposit into an
interest bearing money market account at a bank or other financial institution
reasonably satisfactory to Buyer, and interest thereon shall be credited to
Buyer’s account and shall be the property of Buyer.

2.1.1.1 If this Agreement is not terminated as provided for hereinafter prior to
the expiration of the Due Diligence Period (as hereinafter defined), then on or
before the day which is two business days following the expiration of the Due
Diligence Period, Buyer shall deposit into Escrow the amount of Two Hundred
Fifty Thousand Dollars ($250,000.00) (the “Additional Deposit”), in the form of
a wire transfer payable to Escrow Holder. Escrow Holder shall place the
Additional Deposit into an interest bearing money market account at a bank or
other financial institution reasonably satisfactory to Buyer, and interest
thereon shall be credited to Buyer’s account. (The Initial Deposit, and to the
extent it has been deposited, the Additional Deposit, shall collectively be
referred to herein as the “Deposit”).

2.1.1.2 The Deposit shall be deemed earned by Seller as of the expiration of the
Due Diligence Period. The Deposit will be applied to the Purchase Price at
Closing, provided, however, the Deposit will be refunded to Buyer in the event
there is a failure of a Buyer’s condition precedent as set forth in Section 9 of
this Agreement.

2.1.2. On the Close of Escrow, Buyer shall deposit with Escrow Holder to be held
in Escrow the balance of the Purchase Price, subject to the prorations and
adjustments provided herein, in immediately available funds by wire transfer
made payable to Escrow Holder.

2.1.3. If this Agreement is terminated by Buyer in accordance with its terms,
the Deposit shall be immediately and automatically paid over to Buyer without
the need for any further action by either party hereto.



3.   Title and Survey.

3.1. Title Insurance. No later than five (5) days following the Effective Date,
Seller shall order a current title insurance commitment and/or preliminary title
report for the Real Property, including legible copies of all items identified
as exceptions therein (the “Title Documents”). Seller shall, at Seller’s sole
expense, cause the Escrow Agent (also referred to herein as the “Title Company”)
to issue an ALTA Owner’s Policy of Title Insurance, together with title policy
endorsements as requested by Buyer and available in Florida (the “Title Policy”)
for and on behalf of Buyer in the total amount of the Purchase Price and
obtainable at standard rates insuring good, marketable and insurable title in
and to the Real Property. Buyer shall pay for the cost of the lender title
insurance policy, if any. The Title Policy shall be free and clear of exceptions
except as follows:



  3.1.1.   Real property taxes and assessments, which are a lien not yet due;

3.1.2. The Permitted Exceptions (hereinafter defined) included in the Title
Policy and approved by Buyer in accordance with this Agreement.

3.2. Survey. Within five (5) days of the Effective Date Seller shall (a) deliver
an existing survey(s) of the Real Property (the “Existing Survey”) to Buyer and
(b) order at Seller’s cost and expense an update of the Existing Survey, to ALTA
standards (the “Survey”).



4.   Due Diligence Items.

4.1. Seller shall, within five (5) days after the Effective Date (the “Delivery
Date”), deliver to Buyer each of the following due diligence items in Seller’s
possession or reasonably available to Seller (collectively, the “Due Diligence
Items”):

4.1.1. Copies of any and all existing surveys (ALTA, boundary or otherwise) or
plats of the Real Property;

4.1.2. Intentionally omitted;

4.1.3. Copies of all Leases presently in effect with respect to the Real
Property, together with any amendments or modifications thereof;

4.1.4. A “rent roll” with respect to the Real Property for the calendar month
immediately preceding the Effective Date, showing with respect to each Tenant of
the Real Property: (1) the name of the Tenant, (2) the number of rentable square
feet in Tenant’s premises as set forth in Tenant’s Lease, (3) the current
monthly base rental payable by such Tenant, (4) the term of the Lease, (5) any
available options for the Tenant under the Lease; and (6) the amount of any
security deposit;

4.1.5. Intentionally omitted;

4.1.6. An aging report showing, with respect to each Tenant of the Real
Property, the date through which such Tenant has paid rent and a Tenant by
Tenant monthly aging report for the preceding twenty-four (24) months;

4.1.7. A list of all contracts, including service contracts, warranties,
management, maintenance, leasing commission or other agreements affecting the
Real Property, if any, together with copies of the same;

4.1.8. All site plans, leasing plans, as-built plans, drawings, environmental,
mechanical, electrical, structural, soils and similar reports and/or audits and
plans and specifications relative to the Real Property in the possession of
Seller or under the control of Seller, if any;

4.1.9. True and correct copies of the real estate and personal property tax
statements covering the Property or any part thereof for each of the two
(2) years prior to the current year and, if available, for the current year;

4.1.10. A schedule of all current or pending litigation with respect to the Real
Property or any part thereof, if any, or otherwise with respect to Seller that
might have a material adverse effect on Seller’s ability to perform hereunder,
together with a brief description of each such proceeding;

4.1.11. Operating statements for the Real Property for the two prior calendar
years and the current year to date, or if shorter, for any periods during which
Seller was owner of the Real Property;

4.1.12. Tenant files and records relating to the ownership and operation of the
Real Property which shall be made available for inspection by Buyer during
ordinary business hours at Seller’s management office;

4.1.13. An inventory of all personal property located on the Real Property which
is used in the maintenance of the Real Property or stored for future use with
the Real Property;

4.1.14. Intentionally omitted;

4.1.15. Copies of utility bills for the Real Property for the two prior calendar
years and the current year to date or if shorter, for any periods during which
Seller was the owner of the Property;

     
4.1.16.
4.1.17.
4.1.18.
4.1.19.
  Intentionally omitted;
Intentionally omitted;
Intentionally omitted;
Intentionally omitted; and

4.1.20. All items listed on Schedule 1 attached hereto and by this reference
made a part hereof [SCHEDULE 1 SHALL BE EXHIBIT A ATTACHED TO THE LOI].



5.   Inspections.

5.1. Procedure; Indemnity. Buyer, at its sole expense, shall have the right to
conduct feasibility, environmental, engineering, title, survey and physical
studies of the Real Property at any time from and after the Effective Date and
for a period of ten (10) days after receipt of all Due Diligence Items (the “Due
Diligence Period”); provided, however, if the Due Diligence Items are not
delivered on the Delivery Date, Buyer may, by written notice delivered prior to
the conclusion of the Due Diligence Period, extend the Due Diligence Period for
a period equal to the associated delay in delivery of such materials beyond the
Delivery Date. Buyer and its duly authorized agents or representatives shall be
permitted to enter upon the Real Property at all reasonable times during the Due
Diligence Period in order to conduct tenant interviews (provided Seller is
present at such interviews), engineering studies, soil tests and any other
inspections and/or tests that Buyer may deem necessary or advisable
(collectively, the “Inspections”). Buyer agrees to pay all parties promptly and
if necessary, promptly discharge any liens that may be imposed against the Real
Property as a result of Buyer’s Inspections and to defend, indemnify and hold
Seller harmless from all claims, suits, losses, costs, expenses (including
without limitation court costs and attorneys’ fees), liabilities, judgments and
damages incurred by Seller as a result of any Inspections performed by Buyer,
except such as may be caused by the negligence or intentional misconduct of
Seller or its agents. This paragraph shall survive the Closing of Escrow or
earlier termination of this Agreement.



  5.2.   Approval.

5.2.1. Buyer shall have until the conclusion of the Due Diligence Period (as the
same may be extended in accordance with the terms of this Paragraph 5) to
approve or disapprove the Inspections, the Due Diligence Items and Buyer’s
evaluation of the Real Property. If Buyer delivers a written notice to Seller
and Escrow Holder within the Due Diligence Period disapproving the condition of
the Real Property, as determined in Buyer’s sole discretion, this Agreement
shall thereupon be automatically terminated, Buyer shall not be entitled to
purchase the Real Property, Seller shall not be obligated to sell the Real
Property to Buyer and the parties shall be relieved of any further obligation to
each other with respect to the Real Property except those that specifically
survive termination of this Agreement. Buyer shall identify any Contracts that
Buyer desires Seller to terminate effective upon the Close of Escrow prior to
the Close of Escrow. Upon termination, Escrow Holder shall, without any further
action required from any party, return the Deposit to Buyer and return all
documents and funds to the parties who deposited the same, and no further duties
shall be required of Escrow Holder and Buyer shall provide Seller with a copy of
third party reports produced as a consequence of the Inspections.

5.2.2. Notwithstanding anything to the contrary contained herein, Buyer hereby
agrees that if this Agreement is terminated for any reason, Buyer shall promptly
and at its sole expense return to Seller all Due Diligence Items delivered by
Seller to Buyer in connection with Buyer’s inspection of the Real Property.

5.3. Procedure for Approval of Title. Buyer shall have the Due Diligence Period
to review and approve, in writing, the condition of the title to the Real
Property; provided, however Buyer shall have a minimum of thirty (30) days to
review the Title Documents and the Survey after Buyer’s receipt of both the
Title Documents and the Survey (the “Title Review Period”). Upon request, Buyer
will notify Escrow Holder and Seller when Buyer has received both the Title
Documents and the Survey so that the Title Review Period can be determined. If
the Due Diligence Period is scheduled to expire prior to the Title Review
Period, the Due Diligence Period shall be extended automatically to coincide
with the expiration of the Title Review Period, and any reference to the Title
Review Period and the Due Diligence Period in this Agreement shall mean the same
date. If the Title Documents or the Survey reflect or disclose any defect,
exception or other matter affecting the Real Property that is unacceptable to
Buyer (“Title Defects”), then Buyer shall provide Seller with written notice of
Buyer’s objections (“Buyer’s Objections”) no later than the conclusion of the
Due Diligence Period; provided, however, if Buyer shall fail to notify Seller in
writing within the Due Diligence Period either that the condition of title is
acceptable or of any specific objections to the state of title to the Real
Property, then Buyer shall be deemed to have waived all objections to the
matters shown on Title Documents and Survey, except monetary encumbrances
affecting the Real Property. Seller may, at its sole option, elect, by written
notice given to Buyer within three (3) days following the conclusion of the Due
Diligence Period (“Seller’s Notice Period”), to cure or remove the objections
made or deemed to have been made by Buyer; provided, however, Seller shall in
all events have the obligation to (i) act in good faith in making such election
and curing any Title Defects that Seller elects to cure, (ii) specifically
remove any monetary encumbrances affecting the Real Property, and (iii) remove
any Title Defect that attaches to the Real Property subsequent to the Effective
Date. The failure of Seller to deliver written notice electing to cure Buyer’s
Objections during Seller’s Notice Period shall be deemed an election by Seller
not to cure Buyer’s Objections. Should Seller elect to attempt to cure or remove
Buyer’s Objections, Seller shall have fifteen (15) days from the conclusion of
the Due Diligence Period (“Cure Period”) in which to accomplish the cure. If
Seller elects not to cure or remove any objection, then Buyer shall be entitled
to either (i) terminate this Agreement and obtain a refund of the Deposit, or
(ii) waive any objections that Seller has not elected to cure and close this
transaction as otherwise contemplated herein and if Buyer elects to terminate
this Agreement, Buyer shall provide written notice of its termination to Seller
within ten (10) days following the expiration of Seller’s Notice Period. Any
exceptions to title accepted or deemed accepted by Buyer pursuant to the terms
of this paragraph shall be deemed “Permitted Exceptions”. If the Title Review
Period, as extended by the notice and cure periods provided above, extends
beyond the Close of Escrow, the Close of Escrow shall be extended accordingly.



6.   Escrow.

6.1. Opening. Purchase and sale of the Property shall be consummated through an
escrow (the “Escrow”) to be opened with Escrow Holder within three (3) business
days following the Effective Date. This Agreement shall be considered the escrow
instructions between the parties, with such further consistent written
instructions as Escrow Holder shall require in order to clarify its duties and
responsibilities. If Escrow Holder shall require further Escrow instructions,
Escrow Holder may prepare such instructions on its usual form. Such further
instructions shall, so long as not inconsistent with the terms of this
Agreement, be promptly signed by Buyer and Seller and returned to Escrow Holder
within three (3) business days of receipt thereof. If there is any conflict
between the terms and conditions of this Agreement and any further Escrow
instructions, the terms and conditions of this Agreement shall control.

6.2. Close of Escrow. Escrow shall close at a mutually agreeable date (“Close of
Escrow”) within thirty (30) days after the expiration of the Due Diligence
Period (as such period may be extended pursuant to Paragraph 5 hereof);
provided, however, the Close of Escrow shall be extended in accordance with
Paragraph 5.3 herein, as applicable.

              6.3.   Buyer Required to Deliver. Buyer shall deliver to Escrow
the following:
 
                 
 
           
 
    6.3.1.     In accordance with Paragraph 2, the Deposit;

6.3.2. On or before the Close of Escrow, the balance of the Purchase Price;
provided, however that Buyer shall not be required to deposit the balance of the
Purchase Price into Escrow until Buyer has been notified by Escrow Holder that
(i) Seller has delivered to Escrow each of the documents and instruments to be
delivered by Seller in connection with Buyer’s purchase of the Property,
(ii) Title Company has committed to issue and deliver the Title Policy to Buyer,
and (iii) the only impediment to the Close of Escrow is delivery of such amount
by or on behalf of Buyer;

6.3.3. On or before the Close of Escrow, such other documents as the Title Agent
or Escrow Holder may reasonably require from Buyer in order to issue the Title
Policy;

6.3.4. On or before the Close of Escrow, a counterpart original of an Assignment
and Assumption Agreement in the form attached hereto as Exhibit B (the
“Assignment Agreement”), duly executed by Buyer assigning all of Seller’s right,
title and interest in and to the Leases, Contracts and Permits from and after
the Close of Escrow; and

6.3.5. On or before the Close of Escrow, a counterpart escrow agreement attached
hereto as Exhibit C.

6.4. Seller Required to Deliver. On or before the Close of Escrow, Seller shall
deliver to Escrow or Buyer, as applicable, the following:

6.4.1. A duly executed and acknowledged Grant Deed or Warranty Deed, conveying
fee title to the Real Property in favor of Buyer;

6.4.2. A completed Certificate of Non-Foreign Status, duly executed by Seller
under penalty of perjury;

6.4.3. Any tax reporting forms, such as an IRS 1099, required by the Escrow
Holder or Title Company;

6.4.4. A Bill of Sale, for the Personal Property, if any, in favor of Buyer and
duly executed by Seller;

6.4.5. Such other documents as the Title Agent may require from Seller in order
to issue the Title Policy;

6.4.6. Tenant’s estoppel certificates and SNDAs as required by and provided for
in Paragraph 9.1.5;

6.4.7. A counterpart original of the Assignment Agreement duly executed by
Seller, assigning all of Seller’s right, title and interest in and to the
Leases, Contracts (to the extent not required to be terminated hereunder) and
Permits to Buyer from and after the Close of Escrow;

6.4.8. To Buyer, all keys to all buildings and other improvements located on the
Real Property, combinations to any safes thereon, and security devices therein
in Seller’s possession;

6.4.9. A letter from Seller addressed to each Tenant informing such Tenant of
the change in ownership as set forth;

6.4.10. To Buyer, the original Leases;

6.4.11. To Buyer, all records and files relating to the management or operation
of the Real Property, including, without limitation, all insurance policies, all
service contracts, all tenant files (including correspondence), property tax
bills, and all calculations used to prepare statements of rental increases under
the Leases and statements of common area charges, insurance, property taxes and
other charges which are paid by Tenants of the Real Property; and

6.4.12. a counterpart escrow agreement, attached hereto as Exhibit C.



  6.5.   Buyer’s Costs. Buyer shall pay the following:

6.5.1. The Escrow Holder’s fee, costs and expenses, less the amount required to
be paid by Seller, as set forth in paragraph 6.6.1 below;

6.5.2. The cost of recording the Deed and any transfer tax;

6.5.3. All other costs customarily borne by purchasers of real property in
Naples, Florida, which costs are not being paid by Seller in accordance with the
other provisions of this Agreement;

6.5.4. The costs of (i) the mortgagee title policy at the simultaneous title
issue rate not to exceed $250.00 and (ii) any title endorsements; and

6.5.5. The Broker’s fees pursuant to Section 21.



  6.6.   Seller’s Costs. Seller shall pay the following:

6.6.1. One half (1/2) of Escrow Holder’s fees, costs and expenses, up to a
maximum of One Thousand Five Hundred and 00/100 Dollars ($1,500.00);

6.6.2. All Title Company charges, including the costs for the Title Documents
and the Title Policy except those set forth in 6.5.4;

6.6.3. All Survey costs in accordance with Paragraph 3 of this Agreement; and,

6.6.4. All other costs customarily borne by sellers of real property in Naples,
Florida.



  6.7.   Prorations.

6.7.1. Items to be Prorated. The following shall be prorated between Seller and
Buyer as of the Close of Escrow with Buyer being deemed the owner of the
Property as of the Close of Escrow:

(a) Taxes and Assessments. All non-delinquent real property taxes, assessments
and other governmental impositions of any kind or nature, including, without
limitation, any special assessments or similar charges (collectively, “Taxes”),
which relate to the tax year within which the Close of Escrow occurs based upon
the actual number of days in the tax year. With respect to any portion of the
Taxes which are payable by any Tenant directly to the authorities, no proration
or adjustment shall be made. The proration for Taxes shall be based upon the
most recently issued tax bill for the Property. If the most recent tax bill is
not for the current tax year, then the parties shall reprorate within thirty
(30) days of the receipt of the tax bill for the current tax year. Upon the
Close of Escrow and subject to the adjustment provided above, Buyer shall be
responsible for real estate taxes and assessments on the Property payable from
and after the Close of Escrow. In no event shall Seller be charged with or be
responsible for any increase in the taxes or assessments on the Property
resulting from the sale of the Property or from any improvements made or leases
entered into after the Close of Escrow.

(b) Rents. Buyer will receive a credit at the Close of Escrow for all rents
collected by Seller prior to the Close of Escrow and allocable to the period
from and after the Close of Escrow based upon the actual number of days in the
month. No credit shall be given Seller for accrued and unpaid rent or any other
non-current sums due from Tenants until these sums are paid, and Seller shall
retain the right to collect any such rent provided Seller does not sue to evict
any tenants or terminate any Tenant Leases. Buyer shall cooperate with Seller
after the Close of Escrow to collect any rent under the Tenant Leases which has
accrued as of the Close of Escrow; provided, however, Buyer shall not be
obligated to sue any Tenants or exercise any legal remedies under the Tenant
Leases or to incur any expense over and above its own regular collection
expenses. All payments collected from Tenants after Close of Escrow shall first
be applied to the month in which the Close of Escrow occurs, then to any rent
due to Buyer for the period after the Close of Escrow and finally to any rent
due to Seller for the period prior to the Close of Escrow; provided, however,
notwithstanding the foregoing, if Seller collects any payments from Tenants
after the Close of Escrow through its own collection efforts, Seller may first
apply such payments to rent due Seller for the period prior to the Close of
Escrow.

(c) CAM Expenses. To the extent that Tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charges”), CAM Charges shall be prorated at the Close of Escrow and again
subsequent to the Close of Escrow, as of the date of the Close of Escrow on a
lease-by-lease basis with each party being entitled to receive a portion of the
CAM Charges payable under each Lease for the CAM Lease Year in which the Close
of Escrow occurs, which portion shall be equal to the actual CAM Charges
incurred during the party’s respective periods of ownership of the Property
during the CAM Lease Year. As used herein, the term “CAM Lease Year” means the
twelve (12) month period as to which annual CAM Charges are owed under each
Lease. Five (5) days prior to Closing Seller shall submit to Buyer an
itemization of its actual CAM Charges operating expenses through such date and
the amount of CAM Charges received by Seller as of such date, together with an
estimate of CAM Charges to be incurred to, but not including, the Close of
Escrow. If Seller has received CAM Charges payments in excess of its actual CAM
Charges operating expenses, Buyer shall be entitled to receive a credit against
the Purchase Price for the excess. If Seller has received CAM Charges payments
less than its actual CAM Charges operating expenses, to the extent that the
Leases provide for a “true up” at the end of the CAM Lease Year, Seller shall be
entitled to receive any deficit but only after Buyer has received any true up
payment from the Tenant. Upon receipt by either party of any CAM Charge true up
payment from a Tenant, the party receiving the same shall provide to the other
party its allocable share of the “true up” payment within five (5) days of the
receipt thereof. Seller shall transfer the reserve account containing CAM
charges, as prorated herein, to the Buyer at Close of Escrow.

To assist Buyer in preparing “true up” reconciliation at the end of the CAM
Lease Year, Seller shall deliver to Buyer at the Close of Escrow records of all
of Seller’s CAM Charge expenditures.

(d) Operating Expenses. All operating expenses (including all charges under the
service contracts and agreements assumed by Buyer) shall be prorated, and as to
each service provider, operating expenses payable or paid to such service
provider in respect to the billing period of such service provider in which the
Close of Escrow occurs (the “Current Billing Period”), shall be prorated on a
per diem basis based upon the number of days in the Current Billing Period prior
to the Close of Escrow and the number of days in the Current Billing Period from
and after the Close of Escrow, and assuming that all charges are incurred
uniformly during the Current Billing Period. If actual bills for the Current
Billing Period are unavailable as of the Close of Escrow, then such proration
shall be made on an estimated basis based upon the most recently issued bills,
subject to readjustment pursuant to Section 6.7.2.

(e) Security Deposits; Prepaid Rents. Prepaid rentals and other tenant charges
and security deposits (including any portion thereof which may be designated as
prepaid rent) under Tenant Leases, if and to the extent that such deposits are
in Seller’s actual possession or control and have not been otherwise applied by
Seller to any obligations of any Tenants under the Tenant Leases, shall be
credited against the Purchase Price, and upon the Close of Escrow, Buyer shall
assume full responsibility for all security deposits to be refunded to the
Tenants under the Tenant Leases (to the extent the same are required to be
refunded by the terms of such Tenant Leases or applicable). .

(f) Leasing Costs. Seller shall receive a credit at the Close of Escrow for all
leasing costs, including tenant improvement costs and allowances, and its
pro-rata leasing commissions, previously paid by Seller in connection with any
Lease or modification to an existing Lease which was entered into after the
Effective Date and which is approved or deemed approved by Buyer pursuant to
this Agreement, which approval included approval of the tenant improvement
costs. Seller’s pro-rata share shall be equal to a fraction which has as its
numerator the number of months left in the base term of the Lease after the
Close of Escrow and which has as its denominator the number of months in the
base term of the Lease. Buyer shall receive a credit at the Close of Escrow in
an amount equal to all free rent, rent concessions, tenant improvement
allowances and leasing commissions with respect to the current terms of Leases
in effect as of the Effective Date, to the extent that they have not been fully
satisfied as of the Close of Escrow.

(g) Intentionally Deleted.

6.7.2. Calculation; Reproration. Seller shall prepare and deliver to Buyer no
later than five (5) days prior to the Close of Escrow an estimated closing
statement which shall set forth the costs payable under subsection (d) and the
prorations and credits provided for in this section and subsection (e) and
elsewhere in this Agreement. Any item which cannot be finally prorated because
of the unavailability of information shall be tentatively prorated on the basis
of the best data then available and adjusted when the information is available
in accordance with this subparagraph. Buyer shall notify Seller within two
(2) days after its receipt of such estimated closing statement of any items
which Buyer disputes, and the parties shall attempt in good faith to reconcile
any differences not later than one (1) day before the Close of Escrow. The
estimated closing statement as adjusted as aforesaid and approved in writing by
the parties (which shall not be withheld if prepared in accordance with this
Agreement) shall be referred to herein as the “Closing Statement”. If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that any adjustment shall
be made, if at all, within sixty (60) days after the Close of Escrow (except
with respect to CAM Charges and Taxes, in which case such adjustment shall be
made within thirty (30) days after the information necessary to perform such
adjustment is available), and if a party fails to request an adjustment to the
Closing Statement by a written notice delivered to the other party within the
applicable period set forth above (such notice to specify in reasonable detail
the items within the Closing Statement that such party desires to adjust and the
reasons for such adjustment), then the prorations and credits set forth in the
Closing Statement shall be binding and conclusive against such party.

6.7.3. Items Not Prorated. Seller and Buyer agree that (a) on the Close of
Escrow, the Property will not be subject to any financing arranged by Seller;
(b) none of the insurance policies relating to the Property will be assigned to
Buyer and Buyer shall responsible for arranging for its own insurance as of the
Close of Escrow; and (c) utilities, including telephone, electricity, water and
gas, shall be read on the Close of Escrow and Buyer shall be responsible for all
the necessary actions needed to arrange for utilities to be transferred to the
name of Buyer on the Close of Escrow, including the posting of any required
deposits and Seller shall be entitled to recover and retain from the providers
of such utilities any refunds or overpayments to the extent applicable to the
period prior to the Close of Escrow, and any utility deposits which it or its
predecessors may have posted. Accordingly, there will be no prorations for debt
service, insurance or utilities. If a meter reading is unavailable for any
particular utility, such utility shall be prorated in the manner provided in
subparagraph (1)(c) above.

6.7.4. Indemnification. Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.



  6.7.5.   Survival. This Paragraph shall survive the Close of Escrow.

6.8. Determination of Dates of Performance. Promptly after delivery to Buyer of
the Title Documents and Survey, Escrow Holder shall prepare and deliver to Buyer
and Seller a schedule which shall state each of the following dates:

6.8.1. The Effective Date;

6.8.2. The date of receipt of the Title Documents and the Survey by Buyer;

6.8.3. The date by which the Title Documents and the Survey must be approved by
Buyer pursuant to Paragraph 5;

6.8.4. The Delivery Date pursuant to Paragraph 4.1;

6.8.5. The date by which the Inspections and Due Diligence Items must be
approved by Buyer pursuant to Paragraph 5;

6.8.6. The date by which the amounts described in Paragraph 2 must be deposited
by Buyer, for which determination Escrow Holder shall assume satisfaction of the
condition expressed in Paragraph 2 on the last date stated for its satisfaction;
and

6.8.7. The date of the Close of Escrow pursuant to Paragraph 6.2.

If any events which determine any of the aforesaid dates occur on a date other
than the date specified or assumed for its occurrence in this Agreement, Escrow
Holder shall promptly redetermine as appropriate each of the dates of
performance in the aforesaid schedule and notify Buyer and Seller of the dates
of performance, as redetermined.



7.   Seller Representations, Warranties, and Covenants.

7.1. Representations and Warranties. Seller hereby represents and warrants as of
the date hereof and as of the Close of Escrow by appropriate certificate to
Buyer as follows:

7.1.1. Seller is a general partnership duly formed and validly existing under
the laws of the State of Florida. Seller has full power and authority to enter
into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by Seller have been duly
and validly authorized by all necessary action on the part of Seller and all
required consents and approvals have been duly obtained and will not result in a
breach of any of the terms or provisions of, or constitute a default under, any
indenture, agreement or instrument to which Seller is a party or otherwise
bound. This Agreement is a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to the effect
of applicable bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws affecting the rights of creditors generally.

7.1.2. Seller has good and marketable title to the Real Property, subject to the
Permitted Exceptions. There are no outstanding rights of first refusal, rights
of reverter or options relating to the Real Property or any interest therein. To
Seller’s knowledge, there are no unrecorded or undisclosed documents or other
matters which affect title to the Real Property. Subject to the Leases, Seller
has enjoyed the continuous and uninterrupted quiet possession, use and operation
of the Real Property, without material complaint or objection by any person.

7.1.3. Seller is not a “foreign person” within the meaning of Section 1445(f) of
the Internal Revenue Code of 1986, as amended (the “Code”).

7.1.4. There are no on-site employees of Seller at the Real Property, and
following the Close of Escrow, Buyer shall have no obligation to employ or
continue to employ any individual employed by Seller or its affiliates in
connection with the Real Property.

7.1.5. Except as set forth on any schedule of litigation delivered pursuant to
Paragraph 4.1.9, there are no actions, suits or proceedings pending, or to the
best of Seller’s knowledge, threatened against Seller and affecting any portion
of the Real Property, at law or in equity, or before or by any federal, state,
municipal, or other governmental court, department, commission, board, bureau,
agency, or instrumentality, domestic or foreign.

7.1.6. Seller has not received any notice of any violations of any ordinance,
regulation, law, or statute of any governmental agency pertaining to the Real
Property or any portion thereof.

7.1.7. Intentionally omitted.

7.1.8. Seller, to its knowledge, has not experienced any material physical or
mechanical defects in the buildings or any material settlement or earth movement
affecting the Real Property.

7.1.9. The Seller has not sent or received any written notices regarding current
building and use of the Real Property, the subdivision of the Real Property, or
any pending, or contemplated, rezoning of the Real Property.

7.1.10. The information in the rent roll attached hereto as Exhibit E (“Rent
Roll”) is true, correct, and complete. Seller has or will pursuant to
Paragraph 4 and Paragraph 7.3 deliver to Buyer true, accurate and complete
copies of all of the Leases and there are no leases, subleases, licenses,
occupancies or tenancies in effect pertaining to any portion of the Real
Property, and no persons, tenants or entities occupy space in the Real Property,
except as stated in the Rent Roll. There are no options or rights to renew,
extend or terminate the Leases or expand any Lease premises, except as shown in
the Rent Roll and the Leases. No brokerage commission or similar fee is due or
unpaid by Seller with respect to any Lease, and there are no written or oral
agreements that will obligate Buyer, as Seller’s assignee, to pay any such
commission or fee under any Lease or extension, expansion or renewal thereof. To
Seller’s knowledge, the Leases and any guaranties thereof are in full force and
effect, and are subject to no defenses, setoffs or counterclaims for the benefit
of the Tenants thereunder. Neither Seller nor, to Seller’s knowledge, any Tenant
is in default under its Lease. To Seller’s knowledge, Seller is in full
compliance with all of the landlord’s obligations under the Leases, and Seller
has no obligation to any Tenant under the Leases to further improve such
Tenant’s premises or to grant or allow any rent or other concessions. No rent or
other payments have been collected in advance for more than one (1) month and no
rents or other deposits are held by Seller, except the security deposits
described on the Rent Roll and rent for the current month. Each rental
concession, rental abatement or other benefit granted to Tenants under the
Leases will have been fully utilized prior to the Close of Escrow. To Seller’s
knowledge, there is no dispute with any Tenant regarding additional rent. There
is no percentage rent due under the Leases and there are no non-cash security
deposits associated with the Leases.

7.1.11. To Seller’s knowledge, there are no presently pending or contemplated
proceedings to condemn the Real Property or any part of it.

7.1.12. To Seller’s knowledge, all water, sewer, gas, electric, telephone and
drainage facilities, and all other utilities required by law or by the normal
operation of the Real Property are connected to the Real Property and are
adequate to service the Real Property in its present use and normal usage by the
Tenants and occupants of the Real Property and are in good working order and
repair.

7.1.13. To Seller’s knowledge, Seller has all licenses, permits (including,
without limitation, all building permits and occupancy permits), easements and
rights-of-way which are required in order to continue the present use of the
Real Property and ensure adequate vehicular and pedestrian ingress and egress to
the Real Property.

7.1.14. Except for the Leases and the Contracts, there are no agreements or
other obligations which may affect the current use of the Real Property. Seller
has fully performed all of the obligations required to be performed by Seller
under the Contracts, and to Seller’s knowledge, the other parties to the same
are not in default thereunder.

7.1.15. The operating statements furnished to Buyer in connection with or
pursuant to this Agreement (a) accurately reflect the financial condition of the
Real Property as of the date thereof and (b) do not fail to state any material
liability, contingent or otherwise, or any other facts the omission of which
would be misleading.

7.1.16. Seller has no knowledge of nor received any written notice of violation
issued pursuant to any environmental law with respect to the Real Property or
any use or condition thereof. There are no above-ground or underground storage
tanks, except a liquid oxygen tank owned by Dr. Perlmutter located on the Real
Property.

7.1.17. Seller has not released and, to the best of Seller’s knowledge, there
has been no release of, any pollutant or hazardous substance of any kind onto or
under the Real Property that affects the Real Property or that would result in
the prosecution of any claim, demand, suit, action or administrative proceeding
against Buyer as owner of the Real Property based on any environmental
requirements of state, local or federal law including, but not limited to, the
Comprehensive Environmental Response Compensation and Liability Act of 1980,
U.S.C. 9601 et seq.

7.2. Indemnity; Survival. The foregoing representations and warranties of Seller
are made by Seller as of the date hereof and again as of the Close of Escrow and
shall survive the Close of Escrow for a period of ninety (90) days and shall not
be merged as of the date of the Close of Escrow hereunder. Seller shall
indemnify and defend Buyer against and hold Buyer harmless from, and shall be
responsible for all claims, demands, liabilities, losses, damages, costs and
expenses, including reasonable attorney’s fees, in an amount that may be
suffered or incurred by Buyer, including any third party due diligence expenses
incurred by Buyer, if any representation or warranty made by Seller is untrue or
incorrect in any material respect when made. Seller shall fund an escrow at the
Close of Escrow to be held by Escrow Agent in the amount of $300,000.00 to
secure the indemnities given pursuant to this paragraph. The terms of Seller’s
indemnity set forth above with respect to the representations and warranties
made herein shall survive for a period of ninety (90) days following the Close
of Escrow.

7.3. Covenants of Seller. Seller hereby covenants as follows:

7.3.1. From and after the Effective Date, to cause to be in force fire and
extended coverage insurance upon the Real Property, and public liability
insurance with respect to damage or injury to persons or property occurring on
the Real Property in at least such amounts, and with the same deductibles, as
are maintained by Seller on the date hereof.

7.3.2. From and after the Effective Date, to maintain any building constituting
an improvement on the Real Property in the same physical condition as it was at
the date of Buyer’s inspection, reasonable wear and tear excepted, and to
perform all normal maintenance from and after the Effective Date in the same
fashion as prior to the Effective Date.

7.3.3. During a period beginning upon a day which is five (5) business days
prior to the end of the Inspection Period and continuing until the Close of
Escrow, to not enter into any new lease with respect to the Real Property,
without Buyer’s prior written consent, which shall not be unreasonably withheld.
Exercise of a mandatory renewal option shall not be considered a new lease. To
the extent specifically disclosed to Buyer in connection with any request for
approval, any brokerage commission and the cost of Tenant improvements or other
allowances payable with respect to a new Lease shall be prorated between Buyer
and Seller in accordance with their respective periods of ownership as it bears
to the primary term of the new Lease. Further, Seller will not modify or cancel
any existing Lease covering space in the Real Property without first obtaining
the written consent of Buyer which shall not be unreasonably withheld. Buyer
shall have five (5) business days following receipt of a request for any consent
pursuant to this paragraph in which to approve or disapprove of any new Lease or
any modification or cancellation of any existing Lease. Failure to respond in
writing within said time period shall be deemed to be consent. Seller’s
execution of a new lease or modification or cancellation of an existing Lease
following Buyer’s reasonable refusal to consent thereto shall constitute a
default hereunder.

7.3.4. From and after the Effective Date, to not sell, assign, or convey any
right, title, or interest whatsoever in or to the Real Property, or create or
permit to attach any lien, security interest, easement, encumbrance, charge, or
condition affecting the Real Property (other than the Permitted Exceptions).

7.3.5. During a period beginning upon a day which is five (5) business days
prior to the end of the Inspection Period and continuing until the Close of
Escrow, to not, without Buyer’s written approval, (a) amend or waive any right
under any Contract, or (b) enter into any service, operating or maintenance
agreement affecting the Real Property that would survive the Close of Escrow.

7.3.6. From and after the Effective Date, to fully and timely comply with all
obligations to be performed by it under the Leases and Contracts, and all
Permits, licenses, approvals and laws, regulations and orders applicable to the
Real Property.

7.3.7. From and after the Effective Date, to provide Buyer with monthly rent
rolls containing the same information in its rent roll delivered pursuant to
Paragraph 4.1.3.

7.3.8. From and after the Effective Date, to provide Buyer with copies of
(a) any default letters sent to or received from Tenants and, (b) any copies of
correspondence received from a Tenant that it is discontinuing operations at the
Property or seeking to re-negotiate its lease and (c) notices of bankruptcy
filings received with respect to any Tenant.

7.3.9. From and after the Effective Date, to use diligent efforts to obtain
subordination, attornment and non-disturbance agreements and estoppel
certificates from all tenants, on the form provided by Buyer.

7.3.10. From and after the Effective Date, to operate the Real Property from and
after the date hereof in substantially the same manner as prior thereto.

7.3.11. From and after the Effective Date, to deliver to Buyer copies of Tenant
insurance certificates, prior to the Close of Escrow.

7.3.12. From and after the Effective Date, to use commercially reasonable
efforts to obtain and deliver, within 10 days after the Effective Date, a
renewal of (i) all leases with Anchor Health Centers or its affiliates which
have expired or shall expire on or before December 31, 2007 and (ii) a renewal
of the leases with Dr. Perlmutter for Suites 160 and 270, with all of the
following terms: a renewal term of no less than five years, base rent of no less
than $20.00 per square foot, triple net, with annual rent escalations equal to
the change in the Consumer Price Index for the relevant period (collectively,
the “Renewals”).

8. Buyer Representations and Warranties. Buyer hereby represents and warrants to
Seller as of the date hereof and as of the Close of Escrow by appropriate
certificate that Buyer is a limited liability company duly organized and validly
existing under the laws of the Commonwealth of Virginia. Buyer has full power
and authority to enter into this Agreement, to perform this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement and all documents contemplated hereby by Buyer
have been duly and validly authorized by all necessary action on the part of
Buyer and all required consents and approvals have been duly obtained and will
not result in a breach of any of the terms or provisions of, or constitute a
default under, any indenture, agreement or instrument to which Buyer is a party
or otherwise bound. This Agreement is a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.



9.   Conditions Precedent to the Close of Escrow.

9.1. Conditions Precedent. The obligations of Buyer to purchase the Property
pursuant to this Agreement shall, at the option of Buyer, be subject to the
following conditions precedent:

9.1.1. All of the representations, warranties and agreements of Seller set forth
in this Agreement shall be true and correct in all material respects as of the
date hereof and as of the Close of Escrow, and Seller shall not have on or prior
to the Close of Escrow, failed to meet, comply with or perform in any material
respect any covenants or agreements on Seller’s part as required by the terms of
this Agreement.

9.1.2. There shall be no change in the matters reflected in the Title Documents,
and there shall not exist any encumbrance or title defect affecting the Real
Property not described in the Title Documents except for the Permitted
Exceptions or matters to be satisfied at the Close of Escrow.

9.1.3. Unless Seller receives notice from Buyer at least thirty (30) days prior
to the Close of Escrow, effective as of the Close of Escrow, any management
agreement affecting the Real Property shall be terminated by Seller and any and
all termination fees incurred as a result thereof shall be the sole obligation
of Seller; provided however if Buyer decides to engage the existing management
agreement as a sub-manager and so notifies Seller in writing, Buyer may
negotiate with manager directly.

9.1.4. No Major Tenant (as hereinafter defined) shall be in default under its
Lease nor shall any Major Tenant have given notice that it is discontinuing
operations at the Real Property nor shall a Major Tenant filed bankruptcy or
sought any similar debtor protective measure or be the subject of an involuntary
bankruptcy.

9.1.5. Seller shall obtain and deliver to Buyer, no later than ten (10) days
prior to the Close of Escrow, estoppel certificates and subordination,
nondisturbance and attornment agreements (“SNDAs”) from Anchor Health and the
Collier Surgery Center (the “Major Tenants”) and (b) SNDAs and estoppel
certificates from other tenants sufficient so that Seller has delivered estoppel
certificates and SNDAs from tenants representing in the aggregate, at least
ninety percent (90%) of the occupied square footage of the Real Property, in all
cases on forms provided by (or otherwise approved by) Buyer. The matters
certified in the estoppel certificates and any modifications to the SNDA forms
shall be subject to Buyer’s reasonable approval. Buyer shall notify Seller
within five (5) business days following receipt of a copy of any executed
estoppel certificate or SNDA of Buyer’s approval or disapproval and the basis of
such disapproval, if disapproved. If Buyer reasonably disapproves of any
estoppel certificate or SNDA, and Seller is unable to deliver a reasonably
acceptable estoppel certificate or SNDA (as the case may be) prior to the Close
of Escrow, Buyer shall have the right to terminate this Agreement and to obtain
a refund of the Deposit without any further action required by any party, and
neither party shall have any further obligation to the other.

9.1.6. Within 10 days after the end of the Due Diligence Period, Seller shall
have obtained and delivered the Renewals.

9.2. Effect of Failure. If Buyer notifies Seller of a failure to satisfy the
conditions precedent set forth in this Paragraph 9, Seller may, within five
(5) days after receipt of Buyer’s notice, agree to satisfy the condition by
written notice to Buyer, and Buyer shall thereupon be obligated to close the
transaction provided (a) Seller so satisfies such condition and (b) no such
right to cure shall extend the Close of Escrow. If Seller fails to agree to cure
or fails to cure such condition by the Close of Escrow, this Agreement shall be
automatically terminated, the Deposit shall be returned to Buyer without any
further action required from either party and neither party shall have any
continuing obligations hereunder except as otherwise set forth herein; provided,
however, if such failure constitutes a breach or default of its covenants,
representations or warranties Seller shall remain liable for such breach or
default as otherwise set forth in this Agreement.

10. Damage or Destruction Prior to the Close of Escrow. In the event that the
Real Property should be damaged by any casualty prior to the Close of Escrow,
then Seller shall promptly provide Buyer with written notice of such casualty.
If the cost of repairing such damage, as estimated by an architect or contractor
retained pursuant to the mutual agreement of the parties (the “Cost of
Repairs”), is (a) less than One Hundred Thousand Dollars ($100,000), the Close
of Escrow shall proceed as scheduled and any insurance proceeds, plus the cash
amount of any associated deductible, shall be paid over to Buyer; or (b) greater
than One Hundred Thousand Dollars ($100,000), then Buyer may in its discretion
either (i) elect to terminate this Agreement, in which case the Deposit shall be
returned to Buyer without any further action required from either party and
neither party shall have any further obligation to the other except as otherwise
set forth herein or (ii) proceed to the Close of Escrow in which event any
insurance proceeds, plus the cash amount of any associated deductible, shall be
paid over to Buyer. If the casualty is uninsured, Buyer may terminate this
Agreement unless Buyer receives a credit against the Purchase Price equal to the
Cost of Repairs. The foregoing notwithstanding, if any casualty results in the
cancellation of, or rental abatement under, any Lease, Buyer shall have the
option to terminate this Agreement without regard to the cost of repairs. Any
notice required to terminate this Agreement pursuant to this Paragraph shall be
delivered no later than thirty (30) days following Buyer’s receipt of Seller’s
notice of such casualty.

11. Eminent Domain. If, before the Close of Escrow, proceedings are commenced
for the taking by exercise of the power of eminent domain of all or a material
part of the Real Property which, as reasonably determined by Buyer, would render
the Real Property unacceptable to Buyer or unsuitable for Buyer’s intended use,
Buyer shall have the right, by giving written notice to Seller within thirty
(30) days after Seller gives notice of the commencement of such proceedings to
Buyer, to terminate this Agreement, in which event this Agreement shall
automatically terminate, the Deposit shall be returned to Buyer without any
further action required from either party and neither party shall have any
continuing obligations hereunder except as otherwise set forth herein. If,
before the Close of Escrow, proceedings are commenced for the taking by exercise
of the power of eminent domain of less than a material part of the Real
Property, or if Buyer has the right to terminate this Agreement pursuant to the
preceding sentence but Buyer does not exercise such right, then this Agreement
shall remain in full force and effect and, on the Close of Escrow, the
condemnation award (or, if not theretofore received, the right to receive such
portion of the award) payable on account of the taking shall be assigned, or
paid to, Buyer. Seller shall give written notice to Buyer within three
(3) business days after Seller’s receiving notice of the commencement of any
proceedings for the taking by exercise of the power of eminent domain of all or
any part of the Real Property. The foregoing notwithstanding, if the taking
results in the cancellation of, or rent abatement under, any Lease, Buyer shall
have the option to terminate this Agreement.

12. Notices. All notices, demands, or other communications of any type given by
any party hereunder, whether required by this Agreement or in any way related to
the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Paragraph. All notices shall be
in writing and delivered to the person to whom the notice is directed, either
(a) in person, (b) by telecopy or (c) by a nationally recognized overnight
delivery courier. Notices delivered in person shall be deemed received upon
delivery or refusal thereof; notices delivered by telecopy shall be deemed
received upon receipt of confirmation of transmission; and notices delivered by
overnight courier shall be deemed received on the business day following
transmission. Notices shall be given to the following addresses:

         
For Seller:
  Edward Mace

 
  720 Goodlette Road North, Suite 202
 
  Naples, Florida 34102

 
    (239) 263-8257  
 
  (239) 262-6213 Fax
With a copy to:
  Kristin M. Conroy

 
  Conroy, Conroy & Durant, P.A.

 
  2210 Vanderbilt Beach Rd., Suite 1201
 
  Naples, Florida 34109

 
    (239) 649-5200  
 
  (239) 649-8140 Fax
For Purchaser:
  Triple Net Properties, L.L.C.

 
  Attn: Danny Prosky

 
  1551 N. Tustin Avenue, Suite 200
 
  Santa Ana, CA 92705

 
    (714) 667-8252  
 
  (714) 667-6816 Fax
And a copy to:
  Joseph J. McQuade, Esquire


Hirschler Fleischer
2100 E. Cary Street
Richmond, VA 23223-7078
(804) 771-9502
(804) 644-0957 Fax



13.   Remedies.

13.1. Defaults by Seller. If there is any default by Seller under this
Agreement, following notice to Seller and seven (7) days thereafter during which
period Seller may cure the default, Buyer may at its option, either (a) declare
this Agreement terminated in which case the Deposit shall be returned to Buyer
without any further action required from either party; or (b) treat the
Agreement as being in full force and effect and bring an action against Seller
for specific performance. The foregoing notwithstanding, no right to cure shall
extend the Close of Escrow.

13.2. Defaults by Buyer. If there is any default by Buyer under this Agreement,
following notice to Buyer and thereafter seven (7) days, during which period
Buyer may cure the default, Seller may, as its sole remedy, declare this
Agreement terminated, in which case the Deposit shall be paid to Seller as
liquidated damages and each party shall thereupon be relieved of all further
obligations and liabilities, except any which survive termination. The foregoing
notwithstanding, no right to cure shall extend the Close of Escrow. If this
Agreement is terminated due to the default of Buyer hereunder, Buyer shall, in
addition, deliver to Seller, at no cost to Seller, the Due Diligence Items.

14. Assignment. Buyer may assign any or all of its rights and obligations under
this Agreement to any one or more persons or entities upon notice to Seller;
provided however, that absent the express agreement of Seller, no such
assignment shall release Buyer from its liabilities hereunder. Buyer may
designate up to 35 designees, who will not be contract assignees, to be the
grantee under the deed, without Seller’s consent.

15. Interpretation and Applicable Law. This Agreement shall be construed and
interpreted in accordance with the laws of the State where the Real Property is
located. Where required for proper interpretation, words in the singular shall
include the plural; the masculine gender shall include the neuter and the
feminine, and vice versa. The terms “successors and assigns” shall include the
heirs, administrators, executors, successors, and assigns, as applicable, of any
party hereto.

16. Amendment. This Agreement may not be modified or amended, except by an
agreement in writing signed by the parties. The parties may waive any of the
conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions and obligations.

17. Attorney’s Fees. If it becomes necessary for either party to file a suit to
enforce this Agreement or any provisions contained herein, the prevailing party
shall be entitled to recover, in addition to all other remedies or damages,
reasonable attorneys’ fees and costs of court incurred in such suit.

18. Entire Agreement; Survival. This Agreement (and the items to be furnished in
accordance herewith) constitutes the entire agreement between the parties
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings of the parties in connection
therewith. No representation, warranty, covenant, agreement, or condition not
expressed in this Agreement shall be binding upon the parties hereto nor shall
affect or be effective to interpret, change, or restrict the provisions of this
Agreement. The obligations of the parties hereunder and all other provisions of
this Agreement shall not survive the Close of Escrow or earlier termination of
this Agreement, except as expressly limited herein.

19. Counterparts. This Agreement may be executed in any number of counterparts,
all of which when taken together shall constitute the entire agreement of the
parties.

20. Acceptance. Time is of the essence of this Agreement. If the final date of
any period falls upon a Saturday, Sunday, or legal holiday under the Federal law
or laws of the States of Florida and California, then in such event the
expiration date of such period shall be extended to the next day which is not a
Saturday, Sunday, or legal holiday under Federal law or the laws of the States
of Florida and California.

21. Real Estate Commission. Buyer agrees to pay a commission equal to THREE
HUNDRED THOUSAND AND NO/100 DOLLARS ($300,000.00) to Grubb and Ellis (“Broker”),
if and only if the Close of Escrow occurs according to the terms of this
Agreement. Seller and Buyer each represent and warrant to the other that neither
Seller nor Buyer has contacted or entered into any agreement with any real
estate broker, agent, finder or any other party in connection with this
transaction other than Broker, and that neither party has taken any action which
would result in any real estate broker’s, finder’s or other fees or commissions
being due and payable to any party with respect to the transaction contemplated
hereby other than Broker. Each party hereby indemnifies and agrees to hold the
other party harmless from any loss, liability, damage, cost, or expense
(including reasonable attorneys’ fees) resulting to the other party by reason of
a breach of the representation and warranty made by such party in this
Paragraph.

22. Cooperation with S-X 3-14 Audit. The Seller acknowledges that Buyer shall
have the right to assign all of its rights, title and interest in and to this
Agreement.  The assignee may be a publicly registered company (“Registered
Company”) promoted by the Buyer.  The Seller acknowledges that it has been
advised that if the assignee is a Registered Company, the assignee is required
to make certain filings with the Securities and Exchange Commission (the “SEC
Filings”) that relate to the most recent pre-acquisition fiscal year (the
“Audited Year”) and the current fiscal year through the date of acquisition (the
“stub period”) for the Property. To assist the assignee in preparing the SEC
Filings, the Seller agrees to provide the assignee with the following:

     
22.1.1.1.
22.1.1.2.
22.1.1.3.
22.1.1.4.
  Access to bank statements for the Audited year and stub period;
Rent Roll as of the end of the Audited Year and stub period;
Operating Statements for the Audited Year and stub period;
Access to the general ledger for the Audited Year and stub period;



  22.1.1.5.   Cash receipts schedule for each month in the Audited Year and stub
period;



  22.1.1.6.   Access to invoice for expenses and capital improvements in the
Audited Year and stub period;



  22.1.1.7.   Accounts payable ledger and accrued expense reconciliations;



  22.1.1.8.   Check register for the 3-months following the Audited Year and
stub period;



  22.1.1.9.   Leases and 5-year lease schedules;



  22.1.1.10.   Copies of all insurance documentation for the Audited Year and
stub period;



  22.1.1.11.   Copies of accounts receivable aging as of the end of the Audited
Year and stub period along with an explanation for all accounts over 30 days
past due as of the end of the Audited Year and stub period; and



  22.1.1.12.   Signed representation letter from any one of Seller’s Managing
Partners in the form attached hereto as Exhibit D.

The provisions of this Paragraph shall survive Settlement.

23. Exhibits. The following exhibits are attached hereto and incorporated herein
as if actually set forth in this Agreement:

Exhibit A – Legal Description of the Real Property

Exhibit B – Assignment and Assumption Agreement

Exhibit C – Escrow Agreement

Exhibit D – Form Audit Letter

Exhibit E – Rent Roll

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK. SIGNATURES APPEAR
ON THE FOLLOWING
PAGE.]

1

SIGNATURE PAGE FOR AGREEMENT FOR PURCHASE

AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS

WITNESS THE FOLLOWING SIGNATURE & SEALS:



    SELLER: Commons V Investment Partnership,

a Florida general partnership

/s/ Jerry F. Nichols

Date: 3/16/07 By: Jerry F. Nichols, its Managing Partner

By: Rybek Corporation, a Delaware corporation and

Managing Partner for above partnership

/s/ Edward J. Mace
Date: 3/16/07 By: Edward J. Mace, its
Vice-President


By: Manatee Building Partnership, a Florida

general partnership, and Managing Partner for

above partnership

     
 
  /s/ George W. Ferguson
 
   
Date: 3/16/07
  By: George W. Ferguson, its Managing Partner
 
   

2

     
 
   
BUYER:
  TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company
 
   
 
  By:/s/ Jeff Hanson (SEAL)
 
   
 
  Name: Jeff Hanson
 
   
 
  Title: Chief Investment Officer
 
   
 
   
Date: April 16, 2007
 

 
   
ESCROW HOLDER:
  LANDAMERICA TITLE COMPANY,



    a California corporation

By: /s/ Gale Hunt (SEAL)
Name: Gale Hunt
Title: Sr. Commercial Escrow Officer


Date: March 20, 2007

3